Citation Nr: 0730012	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-35 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a lumbosacral strain.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1968.  He was stationed in Vietnam from July 1967 to 
July 1968.  He received the Combat Infantry Badge in addition 
to other decorations and medals.   

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied service connection for degenerative changes of the 
lumbosacral spine with lower extremity pain and numbness.  In 
June 2005, the RO issued a notice of the decision and the 
veteran timely filed a Notice of Disagreement (NOD).  The RO 
provided a Statement of the Case (SOC) in November 2005, and 
the veteran timely filed a substantive appeal that same 
month.  

The veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's back disability claim.  
38 C.F.R. § 19.9 (2007).  A summation of the relevant 
evidence is set forth below.   

a.  Factual Background 

The veteran contends, in essence, that he had a pre-existing 
back disability that was aggravated during service.  He 
asserts that his back problems became "much more severe" 
during training and later in Vietnam.  He states in his Form 
9 that his condition "worsened dramatically" after Vietnam 
training.

The veteran's September 1966 pre-induction report of medical 
history included a notation of a history of recurrent back 
pain due to a slipped disc, which required traction for one 
month.  The veteran reported that he occasionally experienced 
aching in his low back upon heavy exertion.  There is no 
report of a pre-induction clinical examination of record.  
Additional service medical records also contain history that 
the veteran had a symptomatic low back disorder (i.e., 
history of a slipped disc) prior to service.  This history is 
not contested by any other evidence of record.  Under such 
circumstances, there is no presumption of soundness.  
38 U.S.C.A. § 1111.

The Board finds that the evidence clearly and unmistakably 
shows that a low back disorder existed prior to entry onto 
active duty.  As explained in more detail below, the veteran 
was seen on numerous occasions during service for back 
symptoms and significant abnormal physical findings were 
recorded during that time, including painful motion of the 
lumbar spine, right sciatica, an absent ankle jerk, and loss 
of sensation in the left leg, along with the need for a 
hospitalization and being placed on a profile, reflecting an 
increase in severity of a pre-existing back disability, which 
in turn raises a presumption of aggravation.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R.  § 3.306; VAOPGCPREC 3-03; Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).   Thus, this 
appeal turns on the question of whether the veteran's pre-
existing low back disability clearly and unmistakably (i.e., 
undebatably) was not aggravated during service.  Id.

Additional service medical records show the veteran's 
complaints and treatment for recurrent back pain.  A May 1967 
treatment record indicates that the veteran was seen in the 
orthopedic clinic the previous month and "still complains of 
back pain."  He was referred back to the orthopedic clinic 
so that a decision concerning duty status could be made.  A 
separate May 1967 treatment record contains a diagnosis of 
right sciatica.  Back exercises were recommended at this 
time.  The veteran continued to complain of back pain in June 
1967.  He received physical therapy for two days and 
instructed to continue the exercises at home.  The treatment 
note indicates that "[p]atient can do exercises and with 
fair ROM" but "claims no relief."  

July 1967 treatment notes indicate that the veteran 
complained of sciatic pain in the left hip.  At this time, 
the veteran reported that his pre-service history included a 
slipped disc at age 15, which resulted in traction for six 
weeks, exercises for 3-4 months, and "after that 
paresthesial left leg."  The veteran complained that his 
left leg felt weak and that his back hurt after long walks.  
He also complained of pain when sitting up for any length of 
time and increasing sciatic pain during the past year.  Upon 
examination, the clinician noted a tender lumbosacral spine 
(minimal).  Flexion of the spine caused shooting pain in the 
left hip and down that leg to his ankle.  No muscle spasm was 
noted.  Straight leg raise was normal.  Deep tendon reflexes 
were absent a left ankle jerk.  The clinician also noted 
"sensation diminished pin prick left upper leg and below 
knee to ankle."  The veteran was diagnosed with scoliosis 
and disc disease.

One week later, the veteran was transferred to a military 
hospital in Japan.  Upon admission, the veteran complained of 
left hip and leg pain for the past year.  He again related a 
history of a slipped disc at age 15 after stepping off a 
curb.  The notes indicate that his low back pain existed 
prior to service, and that "[h]e recalls no precipitating 
incident for the present episode which began gradually 
sometime before he had even arrived in Vietnam."  The 
veteran complained of increased pain in his left hip and 
thigh with stooping, bending, or sitting.  Occasionally, the 
pain radiated to the left lateral ankle but rarely to the 
bottom of his foot.  Coughing and sneezing aggravated the 
pain.  Upon examination, the clinician noted that the 
veteran's gait was excellent.  Forward bending was 90 degrees 
with no scoliosis or spasm.  Straight-leg raising was 90 
degrees bilaterally with no pain.  There was no weakness or 
sensory changes.  His reflexes were 2+ at the knees.  There 
was a "slight but definite relative decrease" in the left 
ankle jerk.  The plantar responses were flexor, bilaterally.  
Lumbosacral x-rays were normal.  The clinician opined that 
the veteran would improve with bed rest.  The veteran was 
released in September 1967 with the following notation:

The patient has done well and has shown no outward 
signs of pain at any time.  He states that 
prolonged sitting still hurts his back.  However, 
even this has improved and he has had no more 
radiation into his foot.  The patient has been 
ambulating about the wards without difficulty.  The 
straight-leg raising remains 90 degrees, 
bilaterally, with no spasm.  There still appears to 
be slight relative decrease in the left ankle jerk.  
Because the patient has improved and has done so 
well in Japan, he is to be discharged to duty.  The 
patient will be given an L-2 profile with 
restriction that he should not lift heavy objects 
and engage in prolonged strenuous activity.

The attached physical profile states that the veteran's 
"low back pain etiology [is] undetermined."

Treatment records indicate that the veteran continued to 
complain of back pain in October 1967.  He requested and 
received a temporary L-3 profile.

The file does not contain the veteran's separation exam.  In 
addition, service medical records submitted by the veteran 
are more complete than service medical records in the file.  
While the RO made inquiry to the National Personnel Records 
Center (NPRC) to verify dates and places of treatment while 
in the service, they did not posit an inquiry to ascertain if 
there are any more service medical records available.  The 
Board notes that VA has a duty to assist the veteran in the 
obtainment of medical records held in federal custody.  
Therefore, appropriate federal agencies should be contacted 
regarding the absent service medical records.  38 C.F.R. § 
3.159(c)(2). 

Private records from Dr. A.P.H. indicate that the veteran re-
injured his back in September 2003 while lifting.  He was 
encouraged to continue back exercises.  An MRI revealed 
"[m]ulti level degenerative change.  Moderate to severe 
central canal stenosis at L3-4 and L4-5.  More focal left-
sided stenosis at L5-S1."  Records from Porter Adventist 
Hospital indicate that the veteran subsequently had five 
epidural steroid injections at L5-S1 between October 2003 and 
February 2005.

The veteran submitted to an April 2005 VA examination for the 
purposes of assessing his back disability.  The claims file 
was not available for review.  The veteran stated that he 
developed back pain prior to service and denied significant 
trauma to his back.  He complained of pain and numbness in 
his left leg that was intermittent until 1997 and daily since 
then.  He related that the numbness is in the anterior 
lateral left thigh.  The veteran also complained of 
intermittent bilateral foot numbness when walking.  He stated 
that his low back pain radiates to both hips "fairly 
consistently."  He rated the back pain a 7-9 on a scale of 
1-10.  Upon physical examination, the physician noted that 
the veteran walked without a limp and had no difficulty 
arising from a chair or changing positions.  He denied the 
use of braces or assistive devices.  The lumbar spine was 
nontender to palpation and spinal contour was normal.  There 
were no palpable spasms.  Straight leg raise was 80 degrees 
bilaterally and was done easily and repetitively.  Lumbar 
flexion was 90 degrees and extension was 30 degrees 
bilaterally.  Rotation was 30 degrees bilaterally.  The 
physician noted a diminished sensation to pin prick along the 
left anterior lateral leg from the thigh to the knee.  Deep 
tendon reflexes were 2+ bilaterally at the knees and ankles.  
Motor was 5/5 in all groups of the upper and lower 
extremities.  The physician did not address the question of 
whether the veteran's pre-existing low back disability was 
aggravated during active service.  

As the April 2005 VA examination report does not address the 
question of whether, even in the absence of a specific 
incident (e.g., trauma), the veteran's low back disability 
worsened beyond its natural progression during service, he 
must be afforded another examination that includes such an 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c)(4) (2007).

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be provided that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date. 
 
Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should provide the veteran 
with VCAA
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the  information or evidence needed 
to establish ratings and effective dates 
for the benefit sought as outlined by the  
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006). 

2.  Contact the NPRC and any other 
relevant federal records depository to 
determine if additional service medical 
records are present.  If such records are 
available, obtain them and place them into 
the claims file.  If, after inquiry, it is 
apparent that the veteran's additional 
records are not in the custody of the 
federal government, annotate the record to 
reflect this. 

3.  The AMC/RO must ensure that it has all 
relevant evidence pertaining to the 
veteran's low back disorder, to include 
pertinent medical records from Dr. A.P.H. 
and Porter Adventist Hospital.   

4.  The veteran must be afforded a VA 
orthopedic examination for the purpose of 
determining whether his pre-existing back 
disability was aggravated during service.  
The physician must review the claims file 
and all pertinent medical evidence and 
indicate that s/he has done so in the 
examination report.

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the veteran (to  include 
treatment and medication history), the 
physical examination, any laboratory tests 
that are deemed  necessary, and any 
additional specialty examinations that are 
warranted, the physician is requested to 
answer the  following question: 		
		 

Is it undebatable that the veteran's pre-
existing low back disability was not 
aggravated during his active service or 
from any incident thereof?  		
				 
The physician is advised that standard of 
proof is not equipoise (is it at least as 
likely as not); rather it is clear and 
unmistakable, which is a more favorable 
standard in determining whether service 
connection is warranted on an aggravation 
basis.

The physician is also advised that 
aggravation is defined for VA compensation 
purposes as a permanent worsening of the 
underlying disease or disability versus 
intermittent or temporary flare-ups of 
symptoms during service and that it was a 
worsening that existed not only at the 
time of separation from service but one 
that still exists currently.

The physician is requested to provide a 
rationale for any opinion expressed.  S/he 
is advised that if a conclusion cannot be 
reached without resort to speculation, 
s/he should so indicate in the examination 
report.  

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record  
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim 
under the applicable law and regulations, 
to include 38 U.S.C.A. § 1153; 38 C.F.R.  
§ 3.306; VAOPGCPREC 3-03; Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004) 
if deemed applicable.  If the claim 
remains denied, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



